 In the Matter of TRANSFORMER CORPORATION OF AMERICA'andLOCAL430 OF THE UNITED ELECTRICAL, RADIO AND MACHINE WOEKERS OFAMERICA, C. I. O.Case No. R-1942.-Decided August 10, 1940Jurisdiction:amplifying equipment manufacturing industry.Investigation and Certification of Representatives:existence of question. con-flicting claims of rival representatives; contract about to expire, no bar to;election necessary.Suit in State courts between, union parties to proceedingheldno bar toexistence of question concerning representation.Old employees reemployed in place of new employees who had displacedthem following stoppage.of workheldeligible to vote.Unit Appropriate for Collective , Bargaining:production employees, includingtesters, special department and repair employees, inspectors, wire men, assem-blers, packers, and shippers, but excluding all executives, foremen, office andclerical employees, and stock and shipping employees engaged in clerical workor work not directly applicable to production.Mr. Shad Polierfor the Board.Carb, Reichman & Luria by Mr. Edward E. Reichman,of New YorkCity, for the Company.Mr. Frank Scheiner,of New York City, for the United.Mr. William Karlins,of New York City, for I. B. E. W.Mr. D. M. Byrd, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 15, 1940, Local 430 of the United Electrical, Radio &Machine Workers of America, C. I. 0., herein called the United, filedwith the Regional Director for the Second Region, (New York City) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Transformer Corporationof America, New York City, herein called the Company, and request-ing an investigation and certification of representatives pursuant totErroneously designated in the petition and formal papers as Transformer Corp of America.26 N. L. R. B., No. 44.476 TRANSFORMER CORPORATION OF AMERICA'- '47'7,Section 9 (c) of the National Labor Relations Act; 49. Stat., 4'49;^1ie'reincalled the Act.l - : 1,(_ill'-^ 'On June 19, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to kSection''9 (c) of the Act andArticle III, Section 3, of National'Labor'RelationsiBoard Rlules;andRegulations-Series-2, as amended, ordered ari investigation,,and, au-thorized the Regional Director to conduct it- and to ,provide for, ;anappropriate hearing upon due notice.On June 27, 1940, the Regional' Director issued a' notice; of hearing,copies of which were served upon the,Company; the. United,'rndi,theInternationalBrotherhood of ElectricalWorkers,, Local, ;B=11010,herein called the I. B. E. W., a labor organization claiming to repre-sent employees directly affected by the investigation.Pursuant tonotice a hearing was held on July 8,1940,' at New York'City beforeJames C. Paradise, the Trial Examiner duly designated by the Board.The Company, the United, and the'I.,B. E. W. were represented bycounsel and participated in the hearing.Full, opportunity to examineand cross-examine witnesses and to, introduce evidence bearing, uponthe issues was afforded-all parties. ,IDuring, the course,,of the— Bearingthe,Trial Examiner made several rulings on motions and objectionsto the admission of evidence.The Board has reviewed: the rulingsof the Trial Examiner and finds that no prejudicial errors were com-mitted.' In addition the I. B. E. W.' made it motion'to'dismiss thepetition upon 'the basis ' of 'evid'enc'e adduced. ' Tlie Trial' Examinerreserved decision upon this'motion.The motion to'disrniss the pe-tition is hereby denied for reasons app'earulg'below:Pursuant to leave, the'United filed a brief 'which' `the' Board hasrnn citiered.cUpon the entire record in the case the Board makes the 'following:'FINDINGS lOF, FACTI.THE BUSINESS OF THE COMPANYrTransformer Corporation of America is a New York corporation,having its office and principal place of business located at 69 WorcesterStreet, New York City. , The Company is engaged iniJ.,the manufacture,Illf,I.i1)Itu''..sale,and distribution of amplifying' equpment.Rawmaterial's,consisting of sockets, transformers, .tubes, chassis,, wire and''miseel-laneous fabricated parts purchased byt '.the; Company. outside theState of New York during the period from November P,193`9 to April3, 1940, amounted to $50,000 in value and approximately 50 per centin value of the Company's total, purchases of raw, materials. ' Duringthe same period the gross volume of the Company's finished ' productsshipped to places outside of the 'State' of New'York amounted 'invalue to approximately $160,000 and' constituted approximately70 per cent of the Company's sales during the same period. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Company admits thatit is engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.II.THE ORGANIZATIONS INVOLVEDLocal 430 of the United Electrical, Radio & Machine Workers ofAmerica, affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of the Com-pany and other employees similarly engaged in New York City.International Brotherhood of Electrical Workers B-1010, affiliatedwith the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company and otheremployees similarly engaged in New York City.III.THE QUESTION CONCERNING REPRESENTATIONOn August 29, 1939, the Company and the I. B. E. W. executed awritten contract, herein called the I. B. E. W. contract, providing forwages,hours of employment, and other working conditions of theCompany's employees within an appropriate bargaining unit and byits terms to remain in force until August 24, 1940.The contractfurther specified that there would be no sympathetic strikes, stoppages,strikes, or lock-outs and that:The employeragrees tocallupon the Union for any pro-duction employees it may require and the Union agrees to supplythe workers required within 24 hours after request is made forthem.If theyare not sosupplied by the Union the Employermay obtain such Workers elsewhere, in which event such newworkers shall be given a working card by the Union. Such newemployees shall be on a trial period of two weeks, and aftersatisfactorily serving their trial period shall become membersof the Union and continue to be members of the Union in goodstanding.Some time prior to May 7, 1940, the membership of Local B-1010of the I. B. E. W. voted to disaffiliate from the I. B. E. W. and toaffiliate with the United.On May 7 the Company was by letteradvised that the United claimed to be exclusive representative of theemployees.On May 8, 1940, the I. B. E. W. wrote the Company and requestedthat Sam Lippman and John Granelli, two employees, be discharged in"accordance with the contractual agreements entered into betweenLocal B-1010 and the Company . . . as they are no longer membersof Local B-1010 IBEW." On May 15 the Company replied thatin compliance with the I. B. E. W. request of May 8 it had dismissedLippman and Granelli "on the basis that they were no longer members TRANSFORMER CORPORATION OF AMERICA479ofB-1010 of the IBEW with whom we now.-have a contractualarrangement."It appears that the discharge of Lippman and Granelli precipitateda stoppage of work by all of the employees.Thus the Company alsowrote the I. B. E. W. on May 15 that at the close of the morningsession of work on May 14 a number of "your members failed to returnto work," and advising the I. B. E. W. further that in accordance withthe second paragraph of the I. B. E. W. contract the Companyproposed to seek satisfactory workers elsewhere unless the I. B. E. W.took immediate action to comply with the terms of the agreement.Because of the work stoppage the Company's production suffereda complete cessation at that time, and none of the employees takingpart in the stoppage was again employed by the Company until May27, 1940.On May 16, 1940, the Company resumed production with an entirenew force of 28 employees, herein called the new employees, consistingin part of persons supplied by the I. B. E. W. and in part of personssecured by the Company and given working cards by the I. B. E. W.These persons continued in the employ of the Company until May24, 1940.On that date the Company and the United entered into awritten agreement in which the United warranted, and the Companyaccepted, that it represented a majority of the Company's employeeswithin the same bargaining unit described in the I. B. E. W. contract.Although this contract provided that it was not to be construed asone granting the United exclusive recognition it specified that pendingthe ordering of an election by the Board pursuant to the petitionpreviously filed by the United and pending certification of the Unitedas the exclusive collective bargaining agency of the employees, theUnited agreed to withdraw, with prejudice, charges which it theretoforehad filed with the Board and to withdraw all pickets from before theCompany's plant. In return the Company agreed to reemploy allemployees who were employed on March 6, binding itself further nottodiscriminate against its employees. In addition the contractprovided that in the event the United should be certified as thecollectivebargaining agency for the Company's employees, theI.B. E. W. contract should be deemed to be an agreement betweenthe Company and the United from the date of such certification untilDecember 3, 1940.Finally, it was specified that in the event theUnited should not be certified by the Board as the collective bargain-ing agency the United agreement should terminate.On the morning of May 25 the Company notified the new employeesthat they were "unconditionally discharged" and on May 27 it resumednormal production, with the employees who failed to return to workafter the morning session of May 14. 480DECISIONS i OF NATIONAL ;LABOR RELATIONS BOARD-,RegionaL.Director.,introduced, into evidence;states thatthe Unitedpresented 27 application cards bearing-dates,between May. 5 and May.15; that,all of.the 27 signatures affixed to,thecards. appear to be genuine original signatures of the-persons whosenames,appear-on, the Company'spay, roll-,ofMay.8,.1940.TheRegional Director; further stated that the pay, roll of May 8 showed atotal of 27 production employees.,On May 27;1940, the I. B..E. W. filed inthe, Supreme,Court of theState ofNew York'for NewYork Countyan' action of the nature -of asuit in equity to enjoin the.Company from violating in any1manner theI.B:. E.W. contract.2On -June 10 by motions of the United, "Iafter theConipany;had'filed,its answer,on-May 28, Frank Sullivan; as presidentoft Local- 430 of-the United,.was, joined as,,a=party defendant in the,action.On June 5, 1940,Justice Lloyd Church denied the motion ofthe L B. E: W;, for an,injunctionpendente-lite"solely on the ground thatan, injunction,pendente lite, cannot;issue-except after a hearing (sec:876-8 CiviltPractices Act). ' This denial, is in no way,of ;the merits, of -theIcontroversy which-must await the hearing, thetime of;which isjhereby set, for the tenth day of June,1940 . . . "At, the hearing the 4I.,B. 'E.W. took the position that the existenceof-a,question concerning representation'was precluded by the I. B. E. Wcontract,and by.the, ipendency, of,its suit in the Supreme Court of the.State,of.-New YorkThe-United-and the Company took'the,oppositeview,,,:-44t is not:necessary to;pass upon the status of the I. B. E. W. contract,since; in any event;,that,contract, is about to expire.'We :have fre-quently held that,: under-such circumstances,' the Board; in furtheranceof: the purposes' of the -Actto afford .,employees the opportunity toselectinew representatives';,is,n6t precluded,from an investigation anddetermination.,of represehtatives':'-In addition, the Board is of theopinion (that,the pendency,of, the action in the Supreme Court of theState ofNNewiYork'is,not!sufficient^to constitute a bar-tothe existenceof a question concerning representation., That action is a suit betweenprivate parties in'which-the question, concerning representation underSection 9(c) of the Act cannot.be decidedby the Court.-,For -these reasons, the.Board finds, that,a question-has arisen con-cerning,)the' representation, of the Company's employees,within anappropriate bargaining unit..I'll.'r,The action is entitled "Alersnder deral, as president of Radio Local Union B-1010, International'Brotherhood of Electrical Workers, Plaintiff, 'against-Transformer Corporation of America, Defendant3Section93 (b) of the Civil Practice Act of New York State4In the Matter of OppenhensierCasingCompanyandUnited Packin;ihouseWoikersof America,Local No 75,15N -L R ,B',70,In the -Matters of Chrysler CorporationandUnited AutomobileWorkers of America;Local 371,13 N. L R B 121,In the Matter of Atlantic Footweir Company, IncandLnitedShoeWorkers ofAmerica,5 N L. R B 252,'IntheMatter of Shipowners'AssociationofthePacificCoast,etas andInternationalLongshoremen's and Warehousemen'sLnion, DistrictNo1, 7N LR B 1002,In the-dfatter of Sandusky.Afetal Products, IncandAme,icanIederationof Labor,6 N L R B 12. TRANSFORMER' CORPORATION OF 'AMERICA '481IV.THE EFFECT OF THE 'QUESTION 'CONCERNING'' REPRESENTATION'UPON. COMMERCEWe find- that the ,question concerning representation which hasarisen, occurring in connection with' the operations of the Companydescribed in Section I'above,' has' t close,' intimate, and substantialrelation to trade, traffic, -and commerce among the several States,md 11 fie How of commerceerce aneeI , 1V. THE APPROPRIATE UNIT''"The parties stipulated and the Board finds that "all productioninspectors, wire men, assemblers, packers,,and shippers, but excludingall executives, foremen, office- and clerical- employees, and stock andapplicable to production'' 5 constitute a unit appropriate, for, thepurposes of collective bargaining, and that said unit will; insure toorganization and to, collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing a -controversy arose concerning. the pay roll to, beused in determining eligibility to vote in-the event an election shouldbe directed.The United requested, that eligibility be, determined asof the date of the filing of the petition, or in the alternative as of thedate, of the hearing on July 8.expressed a desire for, the use of the,pay,roll of May,24.Substantiallythe positions. of-the'United and the LB.,E. W. present a question ofAs has been pointed out above, the employees who were employedby the company prior to the stoppage of,work on May 14 -were at thecompany.These employees,''in_niany.iiistance's,, had been with thewith a few exceptions added since June' 24.' , On ' the other land,ployees were unconditionally' discharged oh May' 25, 1940, by tele-graphic communication because of the "very nasty"problem' ''all theway around" and because, the "new employees not being- able' to'5"Work not directly applicable to production" was defined by the parties as that of an employee whohandles a finished product subsequent to its having been placed in a Primary carton immediately uponbeing completed5The Company's pay roll lists Fred Auerback as resigning May -31, John J Rash,on May 13, GeorgeBuchanan on June 14, and Manfred Vitale as being discharged on June 137The exact number of such employees was not revealed 482DECISIONSOF NATIONALLABOR RELATIONS BOARDturn out the work," production had fallen off.Under the circum-stances the Board is of the opinion and finds that the policies of theAct will be best effectuated by holding that the old employees,presently employed by the Company are eligible to participate in theselection of the bargaining representative of the employees in theappropriate unit.'The record is not clear that the I. B. E. W. desires to appear onthe ballot in the event an election is' ordered on the foregoing terms.We shall direct that it be placed thereon and if, within 5 days fromthe date of our Direction, it notifies the Board that it does not desireto participate in the ballot, we shall amend our Direction accordingly.'In accordance with our usual practice, we direct that the employeesof the Company eligible to vote in the election shall be those employeesin the appropriate unit who were employed during the pay-roll periodlast preceding, the date of this Direction of Election, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation, but excluding employees who have since quitor been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Transformer Corporation of America, NewYork City, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.2.All production employees, including testers, special departmentand repair employees, inspectors, wire men, assemblers, packers andshippers, but excluding all executives, foremen, office and clericalemployees, and stock and shipping employees engaged in clerical workorwork not directly applicable to production, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby8Cf.Matterof Easton Publishing CoandEastern TypographicalLnion No `158,19N L R B 389,Matter of A.Sartorius&Co, IncandLnitedMineWorkers ofAmericaDistrict 50, Local 12090,10N L. R. B. 493 SeealsoMatterof Johnson-Carper FurnitureCo , IncandLocal293,Lnited FurnitureWorkersof America,14N L. R. B 1030YMatter of Borg-Warner CorpandUnited AutomobileWorkers ofAmericaLocalNo 287,affiliatedwith theC. 1 O, 19 N L R B. 538 TRANSFORMER CORPORATION OF AMERICA483DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Transformer Corporation of America, New York City, an electionby secret ballot shall be conducted as early as possible but not laterthan thirty (30) days from the date of this Direction of Election underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all production employees who were employed duringthe pay-roll period last preceding the date of this Direction of Electionincluding testers, special department and repair employees, inspectors,wire men, assemblers, packers, shippers, employees who did not workduring such pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off, butexcluding all executives, foremen, office and clerical employees, stockand shipping employees engaged in clerical work or work not directlyapplicable to production, and any employees who have since quit orbeen discharged for cause, to determine whether they desire to berepresented by Local 430 of the United Electrical, Radio and MachineWorkers of America, C. I. 0., or by the International Brotherhood ofElectricalWorkers, Local B-1010, for the purposes of collective bar-gaining, or by neither.MR. WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision and Direction of Election.